COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Samuel J. Prater, M.D. and Krista G. Handyside v. Telicia Owens

Appellate case number:   01-21-00264-CV

Trial court case number: 2012-07534

Trial court:             152nd District Court of Harris County

       Appellee Telecia Owens’s Unopposed Second Motion for Extension of Time to File Brief
is granted. Appellee’s brief is due January 6, 2022.


       It is so ORDERED.

Judge’s signature: __________ /s/ Julie Countiss___________
                              Acting individually


Date: December 30, 2021